Name: Commission Regulation (EC) No 1616/2000 of 24 July 2000 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  international trade;  agricultural activity;  cultivation of agricultural land;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R1616Commission Regulation (EC) No 1616/2000 of 24 July 2000 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 Official Journal L 185 , 25/07/2000 P. 0062 - 0063Commission Regulation (EC) No 1616/2000of 24 July 2000amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by: Commission Regulation (EC) No 1437/2000(2), and in particular Article 11(1) thereof,Whereas:(1) Article 11(1) of Regulation (EEC) No 2092/91 stipulates that products which are imported from a third country may be marketed only where they originate from a third country appearing in a list drawn up in accordance with the conditions laid down in Article 11(2) of the Regulation (EEC) No 2092/91. Such list has been laid down in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 548/2000(4).(2) Argentina, and Switzerland introduced in the Commission a request to extend the product categories, included in the list provided for in Article 11(1) of Regulation (EEC) No 2092/91, in order to include livestock and livestock products. They submitted the information required pursuant to Article 2(2) of Regulation (EEC) No 94/92.(3) The examination of this information and consequent discussion with their authorities has led to the conclusion that in these countries the rules governing production and inspection of livestock and livestock products are equivalent to those laid down in Regulation (EEC) No 2092/91. However certain assurances are expected from the Argentinean authorities, therefore the equivalency for livestock and livestock products should be limited to a period of six months.(4) Israel has applied to the Commission to amend the terms of its inclusion in the list in order to permit the import of organically grown raw material. Israel has submitted the information required pursuant to Article 2(5) of Regulation (EEC) No 94/92. The examination of the information submitted has led to the conclusion that the requirements are equivalent to those resulting from the Community legislation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is hereby amended as regards Argentina, Israel and Switzerland as shown in the Annex to the current Regulation.Article 2This Regulation shall enter into force on 24 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 161, 1.7.2000, p. 62.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 67, 15.3.2000, p. 12.ANNEXARGENTINA1. Product categories:(a) unprocessed crop products and livestock and unprocessed livestock products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91, with the exception of:- livestock and livestock products, bearing or intended to bear indications referring to conversion;(b) processed agricultural crop and livestock products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91 with the exception of:- livestock products bearing or intended to bear indications referring to conversion.2. Origin: Products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in Argentina.3. Inspection bodies: "Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de Productos Agropecuarios OrgÃ ¡nicos SRL" (Argencert) and "OrganizaciÃ ³n Internacional Agropecuaria"(OIA).4. Certificate issuing bodies: as at point 3.5. Duration of the inclusion for crop and crop products: 30 June 2003. Duration of the inclusion for livestock and livestock products: 28 February 2001.ISRAELPoint 2 of the text referring to Israel is replaced by the following text: "Origin: Products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in Israel or have been imported into Israel:- either from the European Community,- or from a third country in the framework of a regime which is recognised equivalent in accordance with the provisions of Article 11(1) of Regulation (EEC) No 2092/91."SWITZERLAND1. Product categories:(a) unprocessed crop products and livestock and unprocessed livestock products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91, with the exception of:- products, produced during the conversion period, as referred to in Article 5(5) of that Regulation,- products from beekeeping;(b) processed agricultural crop and livestock products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91, with the exception of:- products, as referred to in Article 5(5) of that Regulation, containing an ingredient of agricultural origin produced during the conversion period,- products containing beekeeping products, produced in Switzerland, within the ingredients from organic production.2. Origin: Products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in Switzerland or have been imported into Switzerland:- either from the European Community,- or from a third country in the framework of a regime which is recognised equivalent in accordance with the provisions of Article 11(1) of Regulation (EEC) No 2092/91,- or from a third country for which an EC Member State has recognised in accordance with the provisions of Article 11(6) of Regulation (EEC) No 2092/91 that the same product has been produced and inspected in that country under the same arrangements as accepted by the EC Member State.3. Inspection bodies: Institut fÃ ¼r MarktÃ ¶kologie (IMO), bio.inspecta AG and Schweizerische Vereinigung fÃ ¼r QualitÃ ¤ts- und Management-Systeme (SQS).4. Certificate issuing bodies: as at point 3.5. Duration of the inclusion: 31 December 2002.